Title: To Thomas Jefferson from J. Phillipe Reibelt, 1 September 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     
                        1 Sep 1808
                     
                  
                  Il y a içi depuis plusieurs Mois un Confident du Viçe Roi du Mexique, nommè Barbe, qui va y retourner dans 10 a 15 jours— j’ai eû Occasion de faire sa Connaissance particuliere, logeants tous deux Chez un Ami Commun— Le dernier m’a—dans une Conversation sur les Nouvelles de l’Espagne et sur les raports des Colonies Espagnoles au pays Metropole, dit, il y a quelques jours—que le Vice Roi du Mexique seroit bien disposè de declarer çe Royaume independant de l’Europe, s’il savoit, qu’il pouvoit compter sur l’approbation et l’assistance du Gouvernement des E. Unis— Si Vous trouverez apropos d’y envoyer un Agent, je pourrois etre utile comme tel par çes Liaisons— Je connois apressant assez l’Anglais et l’Espagnol pour pouvoir et le parler et l’ecrire.—
                  Je pourrois de même rendre a Petersburg des services particuliers— p. mon Ami Laharpe, si Vous trouveriez apropos, d’y envoyer un Agent &c.—
               